             Case 1:20-cr-00162-JPO Document 24 Filed 07/22/20 Page 1 of 1
                                             U.S. Department of Justice
   [Type text]
                                                         United States Attorney
                                                         Southern District of New York
                                                         The Silvio J. Mollo Building
                                                         One Saint Andrew’s Plaza
                                                         New York, New York 10007



                                                         July 17, 2020


   VIA ECF

   The Honorable J. Paul Oetken
   United States District Court
   Southern District of New York
   40 Foley Square
   New York, New York 10007

                               Re: United States v. Robinson & Mangini, 20 Cr. 162 (JPO)

   Dear Judge Oetken:

           The Government writes to respectfully request an adjournment of the currently-scheduled
   July 29, 2020 status conference in the above-captioned case. The Government has provided
   defense counsel with the majority of Rule 16 discovery in this matter and is exploring the
   possibility of pre-trial dispositions. In light of the foregoing, and with the consent of the
   defendants, the Government respectfully requests that the Court reschedule the July 29 conference
   to a date on or after September 8, 2020 to facilitate the parties’ discussions. For the same reasons,
   the Government seeks to exclude time under the Speedy Trial Act up to the date of the next
   scheduled conference. See 18 U.S.C. § 3161(7)(A). Defendants, through defense counsel, consent
   to the exclusion of time.

Granted.
The July 29, 2020 pretrial conference is hereby Very truly yours,
adjourned to September 18, 2020, at 11:00
                                                  AUDREY STRAUSS
a.m. Time is excluded through September 18,
                                                  Acting United States Attorney
2020, under the Speedy Trial Act, 18 U.S.C §
3161(h)(7)(A), the Court finding that the endsby: __/s Sarah Mortazavi_______________
of justice outweigh the interests of the public Sarah Mortazavi
and the defendants in a speedy trial.             Andrew Adams
  So Ordered.                                     Benet Kearney
  July 21, 2020                                   Assistant United States Attorneys
                                                  (212) 637-2520 / 2340 / 2260

   Cc: All counsel (via ECF)
